McCLELLAN, C. J.
— According to the averments of the plea the only claim that Tatum. & Black ever asserted to the rent was under their executory contract of purchase of the land from Gibson, and this, of course, was subject to Hollis’ right to redeem from Gibson as the purchaser and at the foreclosure sale. They had never intervened, or taken or claimed possession under their junior mortgages, nor sought save by the filing of their replications in this case to percept the rents thereunder. Their sole asserted right of possession and to the rents was cut off and ended by Hollis’ redemption from Gibson. The rent here sought to be recovered accrued and matured after that time and went with the reversion to Hollis, the defendant.—Perkerson v. Snodgrass, 85 Ala. 137.
The replications setting up a right to the rent long after it had matured under junior mortgages were no answer to the plea, and the court properly sustained a demurrer to them.
Affirmed.